Citation Nr: 0014188	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
ulcerative colitis.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.  

In a January 1973 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
ulcerative colitis, and that decision is final.  38 U.S.C. 
§ 4004(b) (1970).  The veteran again claimed entitlement to 
service connection for ulcerative colitis, and in October 
1975 the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
was notified of the October 1975 decision and did not appeal, 
and the October 1975 decision is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1975).

The veteran subsequently claimed entitlement to service 
connection for ulcerative colitis, and in a July 1994 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  In 
the July 1994 rating decision the RO also denied service 
connection for a psychiatric disorder.  The veteran perfected 
an appeal of the denial of service connection for ulcerative 
colitis and a psychiatric disorder.

In an April 1997 rating decision the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent rating for the disorder.  In Holland v. 
Brown, 9 Vet. App. 324, 327 (1996) (per curiam) (en banc), 
the United States Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) held that a 
notice of disagreement filed in response to the denial of 
service connection was sufficient to establish the Board's 
jurisdiction of the assigned rating if the RO subsequently 
granted service connection.  In accordance with the Holland 
decision, in an April 1997 supplemental statement of the case 
the RO included as an issue on appeal the veteran's 
entitlement to a disability rating in excess of 50 percent 
for PTSD.  

The Court's holding in Holland was, however, reversed 
following appeal based on the intervening decision of the 
United States Court of Appeals for the Federal Circuit 
(Appellate Court) in Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  In Grantham the Appellate Court held that a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought in the initial appeal.

Regardless of the basis for the RO's inclusion of the issue 
of the rating assigned for PTSD as an issue on appeal, in an 
April 1997 statement the veteran stated that he agreed with 
the rating that had been assigned and that his appeal on that 
issue was satisfied.  The Board finds, therefore, that the 
issue of entitlement to a disability rating in excess of 
50 percent for PTSD is not within its jurisdiction.  
Grantham, 114 F.3d at 1156.

The Board notes that in a letter received at the Board on May 
30, 2000, the veteran stated that he had not received 
notification from the RO, as required by 38 C.F.R. § 19.36 
(1999), that his appeal had been certified to the Board.  The 
claims file includes a copy of the certification letter that 
the RO sent to the veteran on May 10, 2000.  The veteran is, 
therefore, presumed to have received the required 
notification.  Schoolman v. West, 12 Vet. App. 307 (1999).  
In light of the Board's disposition of the veteran's appeal, 
no further action regarding the certification notice will be 
undertaken.


FINDINGS OF FACT

1.  In an October 1975 decision the RO denied entitlement to 
service connection for ulcerative colitis, and that decision 
is final.

2.  The evidence submitted subsequent to the October 1975 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers; it bears directly 
and substantially on whether the veteran's ulcerative colitis 
is related to service; and it must be considered in order to 
fairly decide the merits of his claim.

3.  The claim of entitlement to service connection for 
ulcerative colitis is supported by a medical diagnosis of 
current disability, probative evidence of the occurrence of 
related symptoms in service, and medical evidence of a nexus 
between the in-service symptoms and the current disability.

4.  The ulcerative colitis that was clinically diagnosed 
seven months following the veteran's separation from service 
cannot be dissociated from the gastrointestinal symptoms that 
occurred during service.


CONCLUSIONS OF LAW

1.  The October 1975 decision in which the RO denied 
entitlement to service connection for ulcerative colitis is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C. § 4005(c) (1970), 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 19.153 (1975), 38 C.F.R. 
§§ 3.156 (1999).

2.  The claim of entitlement to service connection for 
ulcerative colitis is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

3.  Ulcerative colitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or clinical findings pertaining to the 
gastrointestinal system, including diarrhea.  His last 
recorded treatment occurred in January 1970.  In conjunction 
with his April 1970 separation examination he did not report 
any stomach or intestinal complaints, and examination of the 
abdomen was normal.  

The veteran was afforded a VA examination in March 1971, at 
which time he reported having frequently had abdominal cramps 
and diarrhea while in service and having received treatment 
three or four times.  He reported the recurrence of symptoms 
in July 1970 with increasing diarrhea, severe cramping, and, 
eventually, blood in the stools.  He had lost approximately 
30 pounds since July 1970.  He stated that a private 
physician had recently given him a diagnosis of ulcerative 
colitis, for which he continued to receive treatment.  A 
barium enema showed marked tubulation and shortening of the 
distal colon, compatible with chronic ulcerative colitis.  
Based on the diagnostic testing and a physical examination, 
the examiner provided a diagnosis of ulcerative colitis, 
partially controlled with medications and diet.  The examiner 
provided no onset or etiology for the disorder.

In an August 1971 medical report the veteran's private 
physician stated that he first saw the veteran in February 
1971 for complaints of abdominal cramps and diarrhea, which 
had begun in January 1971.  The physician also noted that the 
veteran had received treatment for diarrhea on two occasions 
while in service.  Based on his symptoms and diagnostic 
testing the physician provided a diagnosis of ulcerative 
colitis.  The physician also asked that the veteran be 
considered eligible for veteran's benefits, but he did not 
provide an opinion regarding the etiology or onset of the 
ulcerative colitis.

In support of his claim the veteran submitted multiple lay 
statements from friends and family members regarding his 
behavior and physical symptoms following his separation from 
service, as well as his character traits pertaining to 
honesty.  In an April 1971 statement his sister reported that 
during a visit in August 1970 he had had to go to the 
bathroom much more often than would be considered normal.  
She also reported that he complained of stomach aches, 
nervousness, and insomnia.

In his June 1972 notice of disagreement the veteran reported 
having received treatment for diarrhea on two occasions while 
in service, which he attributed to food because other members 
of his unit also had diarrhea.  He contended that service 
connection for ulcerative colitis should be granted in 
accordance with the statute allowing for the presumption of 
service connection for chronic diseases that become manifest 
to a degree of 10 percent or more within one year of 
separation from service (currently 38 U.S.C.A. § 1112).

In his July 1972 substantive appeal he stated that his 
physician told him seven months after he was separated from 
service that he must have had the disease for a considerable 
time prior to the diagnosis.  He also asserted that the 
service medical records showing treatment for diarrhea were 
missing.  He stated that although he had diarrhea on numerous 
occasions, as did other members of his unit, on two occasions 
he sought medical treatment due to the severity and/or 
duration of the symptom.  On both occasions he sought medical 
treatment after regular clinic hours, and his medical chart 
was not available when the treatment was given.  He also 
stated that the VA examiner in March 1971 told him that he 
should not have any difficulty establishing service 
connection for the ulcerative colitis.

Based on the evidence shown above, in January 1973 the Board 
denied entitlement to service connection for ulcerative 
colitis on the basis that the service medical records did not 
document the occurrence of the disorder, including diarrhea, 
during service.  

In a September 1975 statement the veteran asserted that he 
received treatment for diarrhea while in service following 
his April 1970 separation examination.  He attributed the 
diarrhea to psychological stress following the traumatic 
death of a close friend who had been serving in Vietnam.  He 
again asserted that the medical records documenting this 
treatment were missing from his service medical records.  In 
October 1975 the RO determined that the September 1975 
statement did not constitute new and material evidence, and 
again denied service connection for ulcerative colitis.

The evidence received subsequent to the October 1975 decision 
includes numerous statements from the veteran in which he 
asserts that the ulcerative colitis had its onset during 
service, as shown by the treatment for diarrhea prior to his 
separation from service.  He again attributed the cause of 
the disorder to the psychological stress resulting from the 
traumatic death of his close friend.  He also asserted that 
the ulcerative colitis was caused or aggravated by his 
service-connected psychiatric symptoms, including panic 
attacks, depression, and anxiety.

VA treatment records for 1993-1995 show that the veteran 
received treatment for panic attacks, agoraphobia, and 
immobilization due to fear.  He reported that the onset of 
symptoms began following the death of his friend in Vietnam, 
at which time he became reclusive and experience grief, 
survivor's guilt, and nightmares.  He also attributed the 
physical symptoms of ulcerative colitis to his emotional 
problems.  His treating therapist noted that he had a history 
of the somatization of anxiety and that the first such 
incident consisted of the ulcerative colitis that was 
diagnosed as being in an advanced stage six months following 
his military discharge.  The therapist provided the opinion 
that the veteran's psychiatric symptoms began during and 
shortly following his military service.

During a VA psychiatric examination in January 1996 the 
examiner noted that the ulcerative colitis was diagnosed a 
short time after the veteran left military service in 1970, 
and that the disease resulted in a total colectomy and 
ileostomy in 1978.  The veteran reported becoming very 
depressed and withdrawn following the death of his friend in 
April 1970, and that the diarrhea occurred at that time.  
Based on the psychiatric interview the examiner provided 
diagnoses of major depression, recurrent; panic disorder; and 
PTSD.  The examiner also stated that the stressor to which 
the PTSD was related was the death of the veteran's friend 
while in service.  

The examiner further stated that the symptoms of ulcerative 
colitis were present during service because the veteran's 
reported symptoms were consistent with the pathogenesis and 
clinical presentation of that disorder.  He also stated that 
the disorder was more than likely significantly aggravated or 
perhaps even precipitated by his severe depression following 
the death of his friend in Vietnam.  Although not referenced 
in the examination report, the documents in the case file 
show that the claims file was forwarded to the VA medical 
center (MC) for the purpose of conducting the examination.

The veteran was also afforded a VA medical examination in 
January 1996, which resulted in a diagnosis of ulcerative 
colitis, status post ileostomy with iliac pouch.  The 
examiner provided no etiology or onset for the disorder.

In support of his claim the veteran submitted copies of 
medical treatises regarding the etiology and pathogenesis of 
ulcerative colitis.  He also submitted copies of letters that 
he wrote home during service in which he reported having 
received medical care for specific injuries, which are not 
documented in his service medical records.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 4005(c); 38 C.F.R. § 19.153.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has been submitted.  
The report of the January 1996 VA psychiatric examination is 
new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The examination report is also 
material, in that it bears directly and substantially on the 
issue on appeal, that being whether the veteran's ulcerative 
colitis had its onset during service.  The Board has 
determined, therefore, that new and material evidence has 
been submitted, and the claim of entitlement to service 
connection for ulcerative colitis is reopened.

III.  Service Connection for Ulcerative Colitis

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence is generally required 
to make the claim well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  In determining whether a claim 
is well grounded, only the evidence that supports the claim 
can be considered.  See Hickson v. West, 11 Vet. App. 374 
(1999).

The Board also finds that the claim of entitlement to service 
connection for ulcerative colitis is well grounded.  The 
medical evidence shows that the veteran currently has 
ulcerative colitis, which resulted in a colectomy and 
ileostomy.  He has also presented lay evidence of having had 
diarrhea in service, which is an observable symptom to which 
he is competent to provide evidence.  Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  In addition, the VA examiner in 
January 1996 provided the opinion that the ulcerative colitis 
had its onset during service, in that the veteran's reported 
symptoms in 1970 were consistent with the pathogenesis and 
clinical presentation of that disorder, which was clinically 
diagnosed in February 1971.  The veteran has, therefore, 
presented a medical diagnosis of a current disability, lay 
evidence of the incurrence of a disease in service, and 
medical evidence of a nexus between the in-service disease 
and the current disability.  Caluza, 7 Vet. App. at 506.

Having found that the claim of entitlement to service 
connection for ulcerative colitis is well grounded, the Board 
ordinarily must fulfill VA's duty to assist the veteran in 
developing the evidence relevant to his claim prior to 
considering the substantive merits of the claim.  Winters, 12 
Vet. App. at 203.  In addition, the Board notes that the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection and did 
not consider the substantive merits of the claim.  The Board 
is normally precluded from considering an issue, including 
service connection, that the RO has not previously 
considered.  Bernard v Brown, 4 Vet. App. 384 (1993).  In 
light of the Board's disposition of the veteran's appeal, the 
Board finds that remand of the case for additional 
development and re-adjudication by the RO is not warranted, 
and that it may consider the substantive merits of the claim 
for service connection on a de novo basis without prejudice 
to the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If, after careful 
review of all of the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. § 3.102.

The evidence shows that ulcerative colitis was clinically 
diagnosed approximately seven months following the veteran's 
separation from service.  Although not one of the chronic 
diseases to which the presumption of service connection 
applies if the disorder became manifest to a degree of 
10 percent or more during the 12 months following separation 
from service, the proximity of the clinical diagnosis to 
service is, nonetheless, relevant to the incurrence of the 
disease in service.  38 C.F.R. § 3.307, 3.309.  

The service medical records do not show that the veteran 
received treatment for diarrhea during service.  The Board 
finds, however, that the veteran's statements regarding 
treatment for diarrhea during service are credible.  He has 
consistently stated since 1972 that he received medical 
treatment for diarrhea during the first half of 1970, and 
there are no service medical records documenting any 
treatment received after January 1970 to rebut his assertion.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to determine the weight, credibility, 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The VA examiner in January 1996 stated that the 
diarrhea, as reported by the veteran, was consistent with the 
onset of ulcerative colitis during service.  There is no 
medical evidence of record indicating that the diarrhea was 
due to any other cause, or otherwise negating the finding 
that ulcerative colitis had its onset during active service.  
By weighing any doubt in the veteran's favor resulting from 
the absence of documented treatment in service, the Board 
finds that the evidence supports the grant of service 
connection for ulcerative colitis.  38 C.F.R. §§ 3.102, 
3.303(d).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for ulcerative colitis is 
reopened.  

The claim of entitlement to service connection for ulcerative 
colitis is well grounded.

Service connection for ulcerative colitis is granted.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

